
	

114 S2830 IS: Lead Testing in School and Child Care Drinking Water Act of 2016
U.S. Senate
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2830
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2016
			Mr. Schumer (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Safe Drinking Water Act to provide for a school and child care lead testing grant
			 program.
	
	
 1.Short titleThis Act may be cited as the Lead Testing in School and Child Care Drinking Water Act of 2016. 2.Voluntary school and child care lead testing grant program (a)In generalSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by striking subsection (d) and inserting the following:
				
					(d)Voluntary school and child care lead testing grant program
 (1)DefinitionsIn this subsection: (A)Child care programThe term child care program has the meaning given the term early childhood education program in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (B)Local educational agencyThe term local educational agency means— (i)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (ii)a tribal education agency (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502)); and
 (iii)an operator of a child care program facility. (2)Establishment (A)In generalNot later than 180 days after the date of enactment of the Lead Testing in School and Child Care Drinking Water Act of 2016, the Administrator shall establish a voluntary school and child care lead testing grant program to make grants available to States to assist local educational agencies in voluntary testing for lead contamination in drinking water at schools and child care programs under the jurisdiction of the local educational agencies.
 (B)Grants to local educational agenciesThe Administrator may make grants directly available to local educational agencies for the voluntary testing described in subparagraph (A) in—
 (i)any State that does not participate in the voluntary school and child care lead testing grant program established under that subparagraph; and
 (ii)any direct implementation area. (3)ApplicationTo be eligible to receive a grant under this subsection, a State or local educational agency shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
						(4)Use of funds
 (A)In generalA State or local educational agency that receives a grant under this subsection may use grant funds for the voluntary testing described in paragraph (2)(A).
 (B)LimitationNot more than 5 percent of grant funds accepted under this subsection shall be used to pay the administrative costs of carrying out this subsection.
 (5)Guidance; public availabilityAs a condition of receiving a grant under this subsection, the State or local educational agency shall ensure that each local educational agency to which grant funds are distributed shall—
 (A)expend grant funds in accordance with— (i)the guidance of the Environmental Protection Agency entitled 3Ts for Reducing Lead in Drinking Water in Schools: Revised Technical Guidance and dated October 2006 (or any successor guidance); or
 (ii)applicable State regulations or guidance regarding reducing lead in drinking water in schools and child care programs that is not less stringent than the guidance referred to in clause (i); and
 (B)(i)make available in the administrative offices, and to the maximum extent practicable, on the Internet website, of the local educational agency for inspection by the public (including teachers, other school personnel, and parents) a copy of the results of any voluntary testing for lead contamination in school and child care program drinking water that is carried out with grant funds under this subsection; and
 (ii)notify parent, teacher, and employee organizations of the availability of the results described in clause (i).
 (6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $100,000,000 for fiscal year 2017 and each fiscal year thereafter..
 (b)RepealSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is repealed.  